DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 07/06/2021, with respect to the rejections of claims 12 and 14 under 35 U.S.C. 101 and the rejections of claims 1-20 under 35 U.S.C. 112 have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 12 and 14 under 35 U.S.C. 101 and the rejections of claims 1-20 under 35 U.S.C. 112 have been withdrawn. 
Applicant's arguments regarding the rejections under 35 U.S.C. 103, see Remarks pg. 8-9, have been fully considered but they are not persuasive. Applicant argues against the “immediately” interpretation with regards to Brink (US 2016/0136420), asserting that “immediately is not quantified in Brink, so there is no range disclosed in Brink of ‘sufficient specificity’”. The Examiner respectfully disagrees. Although it is true that Brink does not provide an explicit time range for what “immediately after detection” entails, the Examiner submits that one of ordinary skill in the art would still be able to reasonably understand the meaning of “immediately”. Merriam-Webster dictionary defines “immediately” as “without an interval of time”; as such, Brink’s teachings of applying stimulation “immediately” after detection was interpreted as being 0 seconds after detection, which is well within Applicant’s claimed “within 10-15 seconds of the detecting”. As such, this argument is not persuasive.
Nevertheless, a new ground of rejection in view of Rajguru et al. (US 2014/0046423) is made to address the “not activating the patch after 15/60 seconds from the detecting” limitation added to the independent claims. See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 12, and 20, the claims recite, “not activating the patch after 15 [claim 20 recites 60] seconds from the detecting” (Remarks pg. 9, 5th to last line). In providing support for this limitation, Applicant points to Fig. 34 of the originally filed application. It is noted that this figure is a graph of effectiveness of treatment vs time, NOT a graph of stimulation vs time (Para. 253 of instant application). As such, it cannot be reasonably ascertained from this figure that the patch is not activated after 15/60 seconds as claimed. All that can ascertained is that effectiveness of treatment drops off after 15 seconds, but no disclosure of whether stimulation is not activated after the claimed 15/60 seconds. Furthermore, a scan of the originally filed application provides no support for these limitations; there is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “means for detecting an urge of the user to urinate” present in claim(s) 12 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means for” for performing the claimed function;
b) The term “means for” is modified by the functional language “detecting an urge of the user to urinate”;

With the invocation of 35 U.S.C. 112(f) to the claim limitation “means for detecting” present in claim(s) 12, this limitation is taken to describe the user feeling the urge to urinate or automatic detection of such an urge, as described in para. 292 of the instant specification, as well as monitoring a state of the bladder of the user, as set forth in claims 2 and 13. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for activating the patch” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 10-13, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Creasey et al. (US 2016/0129248) (hereinafter Creasey) in view of Brink et al. (US 2016/0136420) (hereinafter Brink), further in view of Rajguru (US 2014/0046423).
Regarding claims 1 and 12, Creasey discloses a method and system for treatment for an overactive bladder of a user (Abstract; Para. 80-81), the method comprising: affixing a patch externally on a dermis of the user (Abstract), the patch comprising a flexible substrate and an adhesive on a first side adapted to adhere to the dermis of the user (Para. 57, in reference to Fig. 7: “… a substrate with adhesive on a side for adherence to skin”; Para. 58, second to last sentence: “The chips can be packaged separately on a substrate, including a flexible material”), an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators, and electrodes directly coupled to the substrate and the electronic package (Fig. 7, SOC 400 and electrodes 408, wherein Fig. 4 depicts stimulators 404 and control unit 402 with SOC 400; Para. 57: “… a substrate with… intermittently when the user became aware of the risk of incontinence, or in response to a sensor indicating the volume or pressure in the bladder”); means for activating the patch after the detecting, the means for activating comprising generating an electrical stimuli via the electrodes (Para. 57: “The electrodes provide electrical stimuli through the dermis to nerves and other tissue and in turn may collect electrical signals from the body”; Para. 80-81), the electrical stimuli comprising voltage-regulated square waves having frequencies between 10 and 50 Hz, and having currents between 20 mA and 200 mA (Para. 53, second sentence).
Creasey does not explicitly disclose activating the patch within approximately 10-15 seconds of the detecting of an urge to urinate. Brink, however, teaches electrical stimulation to inhibit bladder contraction (Front Page) wherein after detection of contraction of the bladder (i.e. an urge to urinate), electrical stimulation is delivered to inhibit bladder contraction (Fig. 5, boxes 80-82). Brink also teaches that electrical stimulation is delivered immediately after the detected bladder contraction (Para. 86, third sentence). Merriam-Webster dictionary defines “immediately” as “without an interval of time”; as such, Brink’s teachings of applying stimulation “immediately” after detection was interpreted as being 0 seconds after detection, which is well within Applicant’s claimed “within 10-15 seconds of the detecting”. It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey to include activating the patch within approximately 10-15 seconds of the detecting of an urge to urinate. Making this modification would amount to use of a known 
Creasey and Brink do not suggest not activating the patch after 15 seconds from the detecting. Rajguru, however, teaches methods and apparatus for transdermal stimulation (Abstract) wherein treatment parameters may vary, e.g. stimulation may be applied for an interval ranging from 0 to 100 minutes to treat symptoms of various condition (Para. 320), such as urinary incontinence and overactive bladder (Para. 12). 15 seconds is equivalent to 0.25 minutes, which is within the taught range of 0 to 100 minutes. Thus, Rajguru provides teachings for applying stimulation for an interval of 0.25 minutes (15 sec), after which stimulation would stop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey in view of Brink to include not activating the patch after 15 seconds from the detecting. Making this modification would be useful for providing treatment parameters for treating symptoms of urinary incontinence and overactive bladder, as suggested by Rajguru.
Regarding claims 2, 13, and 22, Creasey discloses the detecting comprising monitoring a state of a bladder of the user (Para. 80-81).
Regarding claims 8 and 19, Creasey discloses the electronic package further comprising sensing circuits and an electronic switch to alternate between stimulating and sensing, the electrodes providing the stimulating and the sensing (Para. 36).
Regarding claim 10, Creasey discloses the control unit applying an electrical signal via the stimulators to the electrodes to generate electrical stimuli of varying tissue depths based on a variation of power (Para. 59, pg. 4, ll. 14-17: “This configuration can be used to apply an electric stimulating field at various tissue depths by varying the power introduced to the electrode contacts”).
Regarding claim 11, Creasey discloses the electrodes comprising a pair of interlocking electrodes, the control unit applying a time-varying voltage signal via the stimulators to the interlocking electrodes to generate a beam forming electrical stimuli (Para. 63, second sentence; Fig. 12 depicts interlocking electrodes with gating structure 1200 generating beam electrical stimuli).
Regarding claim 20, Creasey discloses a method of treatment for an overactive bladder of a user experiencing a symptom of overactive bladder (Abstract, para. 80-81), the method comprising: providing a topical nerve stimulator (Abstract; Fig. 7, stimulator 414) comprising one or more electrodes and a power supply in electrical communication with the one or more electrodes (Fig. 7, SOC 400 with electrodes 408; Fig. 4 depicts SOC 400 with power supply 412; Para. 52, 4th to last sentence: “Also present is an internal power supply 412, which may be, for example, a battery”); affixing the one or more electrodes on a dermis of the user (Abstract); wherein the user activates the topical nerve stimulator to generate an electrical stimulation after detecting an urge of the user to urinate (Para. 80-81), the electrical stimuli comprising voltage-regulated square waves having frequencies between 10 and 50 Hz, and having currents between 20 mA and 200 mA (Para. 53, second sentence).
Creasey does not explicitly disclose activating the topical nerve stimulator within approximately 60 seconds of detecting an urge to urinate. Brink teaches electrical stimulation to inhibit bladder contraction (Front Page) wherein after detection of contraction of the bladder (i.e. an urge to urinate), electrical stimulation is delivered to inhibit bladder contraction (Fig. 5, boxes 80-82). Brink also teaches that electrical stimulation is delivered immediately after the detected bladder contraction (Para. 86, third sentence). Merriam-Webster dictionary defines “immediately” as “without an interval of time”; as such, Brink’s teachings of applying stimulation “immediately” after detection was interpreted as being 0 seconds after detection, which is well within Applicant’s claimed “within 60 seconds of the detecting”. It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey to include activating the patch within approximately 60 seconds of the 
Creasey and Brink do not suggest not activating the patch after 60 seconds from the detecting. Rajguru, however, teaches methods and apparatus for transdermal stimulation (Abstract) wherein treatment parameters may vary, e.g. stimulation may be applied for an interval ranging from 0 to 100 minutes to treat symptoms of various condition (Para. 320), such as urinary incontinence and overactive bladder (Para. 12). 60 seconds is equivalent to 1 minute, which is within the taught range of 0 to 100 minutes. Thus, Rajguru provides teachings for applying stimulation for an interval of 1 minutes (60 sec), after which stimulation would stop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey in view of Brink to include not activating the patch after 60 seconds from the detecting. Making this modification would be useful for providing treatment parameters for treating symptoms of urinary incontinence and overactive bladder, as suggested by Rajguru.
Claim(s) 3-4 and 14-15 are rejected under 35 U.S.C. 103 unpatentable over Creasey in view of Brink in view of Rajguru, further in view of Burnett et al. (US 2010/0160712) (hereinafter Burnett).
Regarding claims 3-4 and 14-15, Creasey in view of Brink in view of Rajguru do not teach the patch affixed behind and/or below an ankle bone of the user, the electrical stimuli activating a tibial nerve of the user. Burnett, however, teaches use of a patch affixed behind and/or below an ankle bone of the user (Fig. 26, patch 252 has this positioning) that generates electrical stimuli activating a tibial nerve of the user (Para. 154, 2nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey in view of Brink in view of Rajguru to include the patch affixed behind and/or below an ankle bone of the user, the electrical stimuli activating a tibial nerve of the user. Making this modification would be useful for treatment of overactive bladder (Para. 70, second sentence: “Because tibial nerve 24 is targeted… particularly suited for the treatment of OAB”).
Claim(s) 5, 16, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Creasey in view of Brink in view of Rajguru, further in view of Tai (US 2013/0006322).
Regarding claims 5 and 16, Creasey in view of Brink in view of Rajguru do not teach that the generating the electrical stimuli has a duration of 10 seconds. Tai, however, teaches non-invasive methods to treat urological disorder (Front Page) wherein pulses are applied in stimulation intervals from 0.5 to 200 seconds with a rest period of no electrical stimulation able to cause bladder inhibition during stimulation intervals (Para. 9, 4th sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey in view of Brink in view of Rajgurusuch that the generating the electrical stimuli has a duration of 10 seconds. Making this modification would be useful for causing bladder inhibition during stimulation intervals, as taught by Tai.
Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Brink in view of Rajguru, further in view of Creasey et al. (US 2017/0281938) (hereinafter Creasey ‘938).
Regarding claims 6 and 17, Creasey discloses the electrical stimuli comprising square waves (Para. 53, 2nd
Creasey ‘938, however, teaches a topical nerve stimulator and sensor for bladder control (Front Page) which uses square waves having amplitudes of between 20 and 100 volts, pulse widths of between 100 and 500 microseconds, and a pulse repetition rate of between 3 and 30 pulses per second (Para. 96). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Creasey in view of Brink in view of Rajguru such that the square waves have an amplitude between 10 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 3 and 30 pulses per second, as taught by Creasey ‘938. Making this modification would be useful for providing stimulation parameters useful for applications in bladder control, as taught by Creasey ‘938.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Creasey in view of Brink in in view of Rajguru, further in view of Yoo (US 2017/0361093).
Regarding claim 9, Creasey in view of Brink in view of Rajguru do not teach receiving the patch as a kit that includes instructions that instruct the user to activate the patch within 10-15 seconds of the user feeling the urge to urinate.
Yoo, however, teaches kits for peripheral nerve stimulation (Front Page) which includes instructions (Fig. 14, instructions 276) for using a neurostimulator for the treatment of overactive bladder disorder by a user (Para. 203, 3rd.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perez et al. (US 2018/0085580) discloses a transcutaneous electrical stimulation device (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792